94 S.E.2d 594 (1956)
244 N.C. 598
Julia ARMSTRONG
v.
Hyman H. HOWARD, Melvin D. Howard, Robert McCray and Dock Kelly Smith.
No. 241.
Supreme Court of North Carolina.
October 10, 1956.
*595 Robert A. Farris, Wilson, and Lyon & Lyon, Smithfield, for plaintiff appellant.
Lucas, Rand & Rose, Wilson, for defendants McCray and Smith, appellees.
PER CURIAM.
The rules promulgated by this Court are intended to aid in the performance of its duties and to assure to litigants that consideration of the asserted errors which the parties have a right to expect of the Court. The rule, 19(3), which requires the grouping and assignment of errors has been repeatedly declared to require the asserted error to be clearly and distinctly set out in the assignment so that the Court shall not be compelled to go beyond the assignment itself to ascertain the precise question involved. A voyage of discovery through the records to pinpoint the asserted error should not be expected. Typical of plaintiff's assignment of error is: "Exceptions Nine, Ten and Eleven have reference to the failure of the court to explain the law as applied to the evidence in this case as indicated. (R pp 59 and 60)". This does not meet the requirements of the rule. Thompson v. Seaboard Air Line R. Co., 147 N.C. 412, 61 S.E. 286, 287, imposes the duty upon appellant in this language:"` * * * always the very error relied upon should be definitely and clearly presented, and the court not compelled to go beyond the assignment itself to learn what the question is. The assignment must be so specific that the court is given some real aid and a voyage of discovery through an often voluminous record not rendered necessary.' " This interpretation of the rule has been repeatedly applied and adhered to. Wheeler v. Cole, 164 N.C. 378, 80 S.E. 241; Register v. Tidewater Power Co., 165 N.C. 234, 81 S.E. 326; Carter v. Reaves, 167 N.C. 131, 83 S.E. 248; Rogers v. Jones, 172 N.C. 156, 90 S.E. 117; Myrose v. Swain, 172 N.C. 223, 90 S.E. 118; Byrd v. Southerland, 186 N.C. 384, 119 S.E. 2; Cecil v. Snow Lumber Co., 197 N.C. 81, 147 S.E. 735; In re Will of Beard, 202 N.C. 661., 163 S.E. 748; Greene v. Dishman, 202 N.C. 811, 164 S.E. 342; State v. Bittings, 206 N.C. 798, 175 S.E. 299; Steelman v. Benfield, 228 N.C. 651, 46 S.E.2d 829; Suits v. Old Equity Life *596 Insurance Co., 241 N.C. 483, 85 S.E.2d 602.
Notwithstanding the failure to comply with the rules, we have examined the record and find no error. The appeal is
Dismissed.